DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-34, drawn to locating users or terminals or network equipment for network management purposes using Wireless Access Points classified in H04W64/00 OR H04W84/12.
II. Claims 35-46, drawn to assistance data such as base station almanac and creating, prediction or correcting ephemeris or almanac data within a receiver classified in  G01S5/0236 OR  G01S/1927 OR G01S/19252.
The inventions are independent or distinct, each from the other because:
Inventions claims 1-34 and claims 35-46 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are: the first invention (claims 1-34) claims obtaining a plurality of channel measurements for at least one Wireless Access Point (WAP), wherein a channel comprises Line of Sight (LOS) and Non-LOS (NLOS) signals; determining, based on WAP almanac information and the plurality of channel measurements for the at least one WAP, at least one corresponding set of channel parameters, wherein the channel parameters are indicative of positions of a plurality of signal sources relative to a first position information of a User Equipment (UE); associating the plurality of signal sources with corresponding channel parameters in the at least one set of channel parameters; and determining, based on the first position information of the UE and the association of the plurality of signal sources with corresponding channel parameters, a second position information of the UE; and the second invention (claims 35-46) .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search e.g., searching different classes/subclasses such as H04W64/00 OR H04W84/12 and  G01S5/0236 OR  G01S/1927 OR G01S/19252.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

6.	A telephone call was made to Michael J. Halbert Reg. No. 40,633 on 06/21/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641